Citation Nr: 1201914	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  07-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in May 2010 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

This claim was previously before the Board in May 2010, at which time the Board remanded it for additional development.  Although the Board is loathe to delay a resolution of the Veteran's claim, further development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; bilateral hearing loss, evaluated as 30 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His combined service-connected disability evaluation is 80 percent.  

The U.S. Court of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  The Veteran had a VA general medicine examination in September 2010, and the examiner wrote in his report that he was not stating an opinion regarding the effect of the Veteran's PTSD on employment.  The examiner opined that the Veteran has moderate hearing loss that would interfere with many types of employment in which good hearing acuity is needed.  However, he felt that with good amplification, hearing loss should not be detrimental to ongoing employment.  A separate opinion was provided in September 2010 in regards to the Veteran's PTSD which states that there was not total occupational and social impairment due to PTSD signs and symptoms.  Although the Veteran has been afforded several VA examinations, none of the examiners has specifically stated whether he has been unemployable due to the combined effects of all of his service-connected disabilities, without consideration of his non-service connected disabilities.  Such an opinion must be obtained before a decision can be made regarding the Veteran's claim for entitlement to TDIU.

On his application for TDIU benefits, the Veteran stated that he had one year of college education.  His employment history included working as farm labor and cattle showing.  At his May 2010 hearing, the Veteran testified that he could only function in a controlled environment.  

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2011).   Although he submitted his 2009 tax return and some pay stubs in response to the August 2010 remand, he did not include his 2010 tax return.  Since marginal employment is an aspect of his case, further documentation should also be obtained.  Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable the RO/AMC to obtain any additional evidence, not already of record, which pertains to the claim for TDIU.  Invite the Veteran to submit all pertinent evidence in his possession, and the RO/AMC should explain the types of evidence that it is his ultimate responsibility to submit, to include his 2010 tax return and any pay stubs from 2011.  

2.  Schedule the Veteran for an examination with the appropriate examiner to ascertain the impact of his combined service-connected disabilities on his employability.  The claims folder should be reviewed, and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on his employability.  The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran's service-connected disabilities (PTSD, bilateral hearing loss, and tinnitus), without consideration of his age or non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  All findings and conclusions should be supported by a rationale.

3.  Then, readjudicate the claim for TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


